Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 9/28/2021, has been entered.  
Claims 1-6, 9-18 and 21-29 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-14 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It appears that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US Pub. No. 2020/0006075 A1), hereafter referred to as Wang.

As to claim 26, Wang discloses an IC device (fig 1A, IC device 100;[0015]), comprising:
a first fin (fig 1A, fin 104 on the right side of the figure), extending away from a base (102);
a second fin (middle fin 104), extending away from the base (102), wherein each of the first and the second fin includes one or more semiconductor materials ([0016]);
a gate electrode material (gate 112 on the left) having a first portion that at least partially wraps around an upper portion of the first fin (first portion of 112 wrapping the fin 104 on the right side of the figure) and a second portion that at least partially wraps around an upper portion of the second fin (second portion of 112 wrapping the fin 104 in the middle of the figure);
a further gate electrode material (gate 112 on the right) having a portion that at least partially wraps around a further portion of the upper portion of the first fin (further portion of the gate 112 on the right side of the figure wrapping the first fin shown on the right side of the figure); and 
an opening in the gate electrode material between the first portion and the second portion (opening of gate electrode material 112 shown on 
wherein the first portion of the gate electrode material forms a gate terminal of a first transistor (gate electrode material 112 on the left side of the figure shows the gate electrode 112 and source/drain 114 forming a first transistor), the portion of the further gate electrode material forms a gate terminal of a second transistor (gate electrode material 112 on the right side forms a second transistor using the gate electrode 112 and source/drain 114 forming the second transistor), and, in a direction of a longitudinal axis of the first fin (fig 1A, Y-direction; first fin 104), the opening extends to at least 30% of a distance between the gate terminal of the first transistor and the gate terminal of the second transistor (fig 1A, opening filled with dielectric 122 extends 100% of the way from gate 112 on the left to gate 112 on the right in the Y-direction). 

As to claim 27, Wang discloses the IC device according to claim 26 (paragraphs above),
wherein a distance from the base (102) to the opening (opening filled with 122) is smaller than a distance from the base (102) to the gate electrode material (112). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wallace et al. (US Pub. No. 2019/0013246 A1), hereafter referred to as Wallace.

As to claim 28, Wang discloses the IC device according to claim 26 (paragraphs above).

the IC die includes the first, second, and third fins, the gate electrode material, the first opening, and the second opening.
Nonetheless, Wallace discloses wherein the IC device is an IC package that includes an IC die and a further component, coupled to the IC die (fig 5, IC die 502 and interposer 500; [0082]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the IC die of Wang in a package including an interposer as taught by Wallace since this will allow for the bridging of an additional substrate component in order to created more improved and integrated connections.  

As to claim 29, Wang in view of Wallace disclose the IC device according to claim 28 (paragraphs above).
Wallace further discloses wherein the further IC component is one of a carrier substrate, a package substrate, an interposer, or a further IC die ([0082]). 

Claims 1-2, 9-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2018/0053694 A1), hereafter referred to as Cheng, in view of Zhang et al. (US Pub. No. 2021/0134722 A1), hereafter referred to as Zhang.

As to claim 1, Cheng discloses an IC device ([0026] device comprising finFETs), comprising:
a first fin (fig 2A, leftmost fin of 5a), extending away from a base (substrate 1);
a second fin (fig 2A, leftmost fin of 5b), extending away from the base (1), wherein each of the first and the second fin includes one or more semiconductor materials ([0032]);
a third fin (rightmost fin of 5b), extending away from the base (1), wherein the second fin (leftmost fin of 5b) is between the first fin (leftmost fin of 5a) and the third fin (rightmost fin of 5b);
a gate electrode material (fig 6, gate 36; [0050]), comprising:
a first portion that at least partially wraps around an upper portion of the first fin ([0050] gate 36 of figure 6 around the fins of 5a and 5b shown in figure 2A),  

a third portion that at least partially wraps around an upper portion of the third fin ([0050] gate 36 of figure 6 around the fins of 5a and 5b shown in figure 2A); and 
a second opening in the gate electrode material between the second portion and the third portion (gate cut trench 15 detailed in figure 2 and also shown in figure 10 between the gate electrode material 35), the second opening is partially filled with one or more electrically conductive materials (fig 10, conductor 50; [0060]). 
Cheng does not disclose a first opening in the gate electrode material between the first portion and the second portion, the first opening at least partially filled with one or more dielectric materials. 
Nonetheless, Zhang discloses a first opening in a gate electrode material between a first portion and a second portion, the first opening at least partially filled with one or more dielectric materials (fig 10 shows gate electrode 300 with first opening filled with dielectric material 311; [0092] and also discloses another opening filled with a recessed power rail 500).


As to claim 2, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Zhang further discloses wherein the one or more dielectric materials are in contact with the gate electrode material (fig 10, dielectric material 311 in contact with gate electrode material 300). 

As to claim 9, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Zhang further appears to show in figure 10 that wherein an aspect ratio of the second opening is equal or smaller than an aspect ratio of the first opening (fig 10, first opening for gate electrode isolation 311 and second opening for the power rail 500).  
However, none of the references explicitly indicate the specific aspect ratio used.


As to claim 10, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Zhang further discloses wherein a distance from the base to the second opening is smaller than the distance from the base to the first opening (fig 10, base 100 to opening filled with 500 is less than the base 100 to the opening filled with 311). 

As to claim 11, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses wherein the second opening is lined with a dielectric liner (fig 10, liner 25; [0040]),
the one or more electrically conductive materials at least partially fill the second opening lined with the dielectric liner (conductor 50 filling liner 25).   

Nonetheless, Zhang discloses the first opening that is filled with a dielectric material (fig 10, dielectric 311 in first opening).
 It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the same dielectric filling both the first opening of Zhang and second opening of Cheng since will allow for simplifying the manufacture of the semiconductor die by allowing for the simultaneous deposition of the dielectric material in two different openings. 

As to claim 12, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses wherein the one or more electrically conductive materials at least partially fill a first portion of the second opening (fig 10, conductive material 50), 
the second opening further includes a second portion, at least partially filled with one or more dielectric materials (fig 10, dielectric material 25), and 
the second portion (25) is closer to the base (1) than the first portion (50). 

As to claim 13, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses a structure of one or more electrically conductive material (50), the structure configured to provide electrical coupling between the one or more electrically conducive materials in the second opening and at least one transistor terminal of a transistor in one of the first fin, the second fin, or the third fin ([0021]). 

As to claim 14, Cheng in view of Zhang disclose the IC device according to claim 13 (paragraphs above).
Cheng further discloses wherein the at least one transistor terminal is a source terminal or a drain terminal ([0021]). 

As to claim 21, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Cheng further discloses wherein the second opening is further at least partially filled with the one or more dielectric materials (fig 10, dielectric materials 25 in the opening), and 
. 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cheng.

As to claim 15, Zhang discloses an IC device (fig 10, semiconductor device comprising FET and power rail), comprising:
a fin (110), extending away from a base (100), the fin including one or more semiconductor materials ([0042]);
one or more dielectric materials (200; [0046]) surrounding a first portion of the fin (110);
one or more gate electrode materials (gate 300), wrapping around a second portion of the fin (110), where the first portion (portion of 200) is closer to the base than the second portion (portion of 300); and 
an opening extending into the one or more dielectric materials surrounding the first portion of the fin (opening filled with conductor 500), 
Zhang does not explicitly disclose wherein the opening extends through the one or more gate electrode materials. 
Nonetheless, Cheng discloses wherein an opening for a power rail extends through one or more gate electrode materials (fig 10, power rail 50 through gate material 35). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening for the power rail of Zhang through a gate line as taught by Cheng since this allows for the routing the power between the IC cell layout to connect the power rail to the source/drain regions of the fin-FETs.  

As to claim 16, Zhang in view of Cheng disclose the IC device according to claim 15 (paragraphs above).
Zhang further discloses wherein the one or more gate electrode materials are shaped as a ridge that is substantially perpendicular to the length of the fin and encloses the second portion of the fin (fig 10, gate electrode material 300), and 

Zhang does not explicitly disclose wherein the opening extends through two or more of the plurality of ridges. 
Nonetheless, Cheng discloses wherein the power rail is electrically connected with at least one of the source region and the drain region of the semiconductor device ([0022]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to create the opening to extend through two or more of the plurality of ridges such that electrical connection can be made to one of the source or drain regions of the semiconductor fins. 

As to claim 17, Zhang in view of Cheng disclose the IC device according to claim 15 (paragraphs above).
Zhang does not disclose wherein the opening includes a liner of one or more dielectric materials at a bottom and inner sidewalls of the opening, and 

Nonetheless, Cheng discloses wherein an opening (fig 10, opening for the power rail 50) includes a liner of one or more dielectric materials at a bottom and inner sidewalls of the opening (fig 10, dielectric liner 25), and 
the one or more electrically conductive materials (50) at least partially fill the opening lined with the liner (25). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the dielectric liner in the opening for the power rail of Zhang as taught by Cheng since this will prevent short circuits between the power rail and adjacent conductive elements. 
 
As to claim 18, Zhang in view of Cheng disclose the IC device according to claim 15 (paragraphs above).
Zhang does not disclose wherein the one or more electrically conductive materials at least partially fill a first portion of the opening, 
the opening further includes a second portion, at least partially filled with one or more dielectric materials, and 
the second portion is closer to the base than the first portion. 

the opening further includes a second portion, at least partially filled with one or more dielectric materials (dielectric portion 25), and 
the second portion (portion with 25) is closer to the base (1) than the first portion (portion with 50). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the dielectric liner in the opening for the power rail of Zhang as taught by Cheng since this will prevent short circuits between the power rail and adjacent conductive elements.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang and further in view of Wang.

As to claim 3, Cheng in view of Zhang disclose the IC device according to claim 2 (paragraphs above).
Cheng in view of Zhang do not explicitly disclose an STI. 

a one or more dielectric materials are in contact with the STI material (fig 1A, dielectric material 122 in the gate cut region is in contact with STI material 106). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to surround the bottom portion of the fins of Cheng in view of Zhang with an STI material as taught by Wang since this will provide improved component isolation. 

As to claim 4, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Cheng in view of Zhang does not explicitly disclose wherein the first portion of the gate electrode material forms a gate terminal of a first transistor, the IC device further includes a further gate electrode material wrapping a further portion of the upper portion of the first fin, the further gate electrode material forming a gate terminal of a second transistor, and in a direction of a longitudinal axis of the first fin, the first opening extends 
Nonetheless, Wang discloses wherein a first portion of a gate electrode material forms a gate terminal of a first transistor (gate electrode material 112 on the left side of the figure shows the gate electrode 112 and source/drain 114 forming a first transistor), a portion of the further gate electrode material forms a gate terminal of a second transistor (gate electrode material 112 on the right side forms a second transistor using the gate electrode 112 and source/drain 114 forming the second transistor), and, in a direction of a longitudinal axis of the first fin (fig 1A, Y-direction; first fin 104), the opening extends to at least 30% of a distance between the gate terminal of the first transistor and the gate terminal of the second transistor (fig 1A, opening filled with dielectric 122 extends 100% of the way from gate 112 on the left to gate 112 on the right in the Y-direction). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the opening in the gate electrode material in order to separate the gates and fin regions into standard cell regions without causing a short circuit between the adjacent gate electrodes. 

As to claim 5, Cheng in view of Zhang and Wang disclose the IC device according to claim 4 (paragraphs above).
Wang further discloses wherein a length of the first opening in the direction of the longitudinal axis of the first fin is substantially equal to a pitch between the gate terminal of the first transistor and the gate terminal of the second transistor (fig 1A, length of opening between the adjacent gate materials 112 is equal to the pitch). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang and Wang and further in view of Jang et al. (US Pub. No. 2020/0176318 A1), hereafter referred to as Jang.

As to claim 6, Cheng in view of Zhang and Wang disclose the IC device according to claim 4 (paragraphs above).
Cheng in view of Zhang and Wang do not disclose wherein the first opening includes a seam, the seam extending in a plane substantially parallel to teach of the first fin and the second fin. 
Nonetheless, Jang discloses wherein an opening used to separate gate electrodes (115) can be filled with dielectric material (901) having a 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Cheng in view of Zhang and Wang in order to form a seam in the dielectric material that is parallel to the fins, as taught by Jang because Jang shows that a seam may result as a consequence of the method used for filling the opening (i.e. a conformal deposition process like ALD, CVD, or PVD as indicated in paragraph [0080]). 

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang and further in view of Wallace.

As to claim 22, Cheng in view of Zhang disclose the IC device according to claim 1 (paragraphs above).
Cheng in view of Zhang does not disclose wherein the IC device is an IC package that includes an IC die and a further component, coupled to the IC die, and 
the IC die includes the first, second, and third fins, the gate electrode material, the first opening, and the second opening.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the IC die of Cheng in view of Zhang in a package including an interposer as taught by Wallace since this will allow for the bridging of an additional substrate component in order to created more improved and integrated connections.  

As to claim 23, Cheng in view of Zhang and Wallace disclose the IC device according to claim 1 (paragraphs above).
Wallace further discloses wherein the further IC component is one of a carrier substrate, a package substrate, an interposer, or a further IC die ([0082]). 

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cheng and further in view of Wallace.

As to claim 24, Zhang in view of Cheng disclose the IC device according to claim 15 (paragraphs above).

the IC die includes the first, second, and third fins, the gate electrode material, the first opening, and the second opening.
Nonetheless, Wallace discloses wherein the IC device is an IC package that includes an IC die and a further component, coupled to the IC die (fig 5, IC die 502 and interposer 500; [0082]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the IC die of Zhang in view of Cheng in a package including an interposer as taught by Wallace since this will allow for the bridging of an additional substrate component in order to created more improved and integrated connections.  

As to claim 25, Zhang in view of Cheng and Wallace disclose the IC device according to claim 15 (paragraphs above).
Wallace further discloses wherein the further IC component is one of a carrier substrate, a package substrate, an interposer, or a further IC die ([0082]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-18 and 21-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The following prior art references are pertinent to the current invention: 
US2019/0067417
US2018/0069000
US2021/0074697
US2020/0075428
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830. The examiner can normally be reached MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/4/2021